UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5153


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DOMINICO RAMONE BOULDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cr-00189-FL-1)


Submitted:   August 28, 2012                 Decided:   September 6, 2012


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dominico   Ramone       Boulder,      who    pled     guilty      without   a

plea agreement to one count of possession of a firearm by a

felon in violation of 18 U.S.C.A. §§ 922(g)(1), 924 (West 2000 &

Supp.    2012),      appeals    the    district         court’s     amended      judgment

entered    after     this    court    vacated       his    original        seventy-month

sentence and remanded to the district court for resentencing in

accordance with United States v. Simmons, 649 F.3d 237 (4th Cir.

2011) (en banc).            Boulder, who was resentenced to a term of

fifty-two months, which was fifteen months above the high end of

the Guidelines range, contends that the district court imposed

an unreasonable sentence by failing to adequately explain the

sentence variance.           Boulder asserts that the circumstances of

the case did not warrant the sentence.                     Further, Boulder argues

that    the    four-level      adjustment         for    discharging       the    firearm

adequately accounted for the nature of the offense, and that his

unscored      convictions      were   too    remote       to     support    a    variance.

Finding no error, we affirm.

              This   court     reviews      any    criminal       sentence,      “whether

inside, just outside, or significantly outside the Guidelines

range,”        for       reasonableness,                “under       a       deferential

abuse-of-discretion standard.”               United States v. King, 673 F.3d

274, 283 (4th Cir. 2012), petition for cert. filed, No. 11-10786

(U.S. June 5, 2012); see Gall v. United States, 552 U.S. 38, 51

                                            2
(2007).     When the district court imposes a departure or variant

sentence,       this   court    considers        “whether   the    sentencing      court

acted reasonably both with respect to its decision to impose

such a sentence and with respect to the extent of the divergence

from      the         sentencing         range.”            United        States       v.

Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).                              The

district court “has flexibility in fashioning a sentence outside

of the Guidelines range,” and need only “‘set forth enough to

satisfy the appellate court that it has considered the parties’

arguments and has a reasoned basis’” for its decision.                            United

States    v.    Diosdado-Star,        630    F.3d    359,   364    (4th    Cir.    2011)

(quoting       Rita    v.    United   States,       551   U.S.    338,    356    (2007))

(alteration omitted), cert. denied, 131 S. Ct. 2946 (2011).

               “The fact that the appellate court might reasonably

have    concluded      that    a   different       sentence      was   appropriate     is

insufficient to justify reversal of the district court.”                           Gall,

552 U.S. at 51.              “This deference is due in part because the

sentencing judge is in a superior position to find facts and

judge their import and the judge sees and hears the evidence,

makes    credibility         determinations,        has   full    knowledge      of   the

facts     and     gains       insights      not     conveyed      by     the    record.”

Diosdado-Star,         630    F.3d    at    366     (internal      quotation      marks,

brackets, and citations omitted); see Rita, 551 U.S. at 357–58

(recognizing that the district court “has access to, and greater

                                             3
familiarity         with,     the        individual       case    and        the    individual

defendant before [the court] than the Commission or the appeals

court”).

               Because the district court identified multiple reasons

for    its    variance,      all     of    which    were    based       on    the     § 3553(a)

factors and related to the particular facts of Boulder’s case,

the     variance      is    reasonable.            See     King,    673        F.3d    at   284

(concluding that upward variant sentence was reasonable as it

was adequately supported by reference to those § 3553(a) factors

that    “the       court    determined       required       the    sentence         ultimately

imposed”); Diosdado-Star, 630 F.3d at 366-67 (holding that an

upward variant sentence six years longer than the Guidelines

range was substantively reasonable because the district court

expressly relied on several of the § 3553(a) factors to support

the variance).

               Accordingly,         we    affirm    the    district       court’s      amended

judgment.          We dispense with oral argument because the facts and

legal    contentions         are    adequately        presented      in       the     materials

before       the    court   and     argument       would    not    aid       the    decisional

process.

                                                                                       AFFIRMED




                                               4